Dear Representative Wright:
You have requested an opinion from this office concerning the authority of the Board of Elementary and Secondary Education (hereinafter referred to as "BESE"), to adopt the following rule for unclassified employees of the Louisiana Technical College System:
      8. Leave for Civil and National Service
      An employee shall be given time off without loss of pay, annual leave or sick leave when:
      d. Performing the duty of a legislator during any special or regular session or during the legislative interim. A daily substitute's wages shall be deducted from the employee's salary. The salary deducted shall be the same as that of a substitute teacher for the respective school system.
The Louisiana State Board of Elementary and Secondary Education has the authority to supervise and control vocational-technical training, and has budgetary responsibility for all funds appropriated or allocated by the state for those schools, all as provided by law. La. Const. Art. VIII, § 3(A). Pursuant to that authority, it exercises budgetary responsibility and allocates expenditures by the schools from appropriations. LSA-R.S.17:7(3). Moreover, it has the specific authority to adopt policies governing the schools in fiscal matters and personnel matters, among other things. LSA-R.S. 17:1995.
Pursuant to this authority, BESE adopted a Personnel Manual. Bulletin 1868. In this manual, BESE establishes work weeks, attendance records, annual and sick leave policy, holidays and maternity, civil, national service, military, special, sabbatical and compensatory leave. It also establishes policy for leave without pay and for injuries on the job. Previous Attorney General opinions have examined and authorized the payment of Technical College employees to attend BESE meetings and the establishment of a furlough policy. Attorney General Opinion Nos. 77-1655 and 88-154.
As noted above, the manual permits leave for civil and national service. In addition to the policy you asked about, such leave is allowed for jury duty, responding to a subpoena and performing emergency civilian duty in relation to national defense.
It would appear that Louisiana law authorizes BESE to adopt the rule at issue.
Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ JAMES C. HRDLICKA Assistant Attorney General
RPI:JCH:lrs